Citation Nr: 1214703	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-11 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus, type 2. 

2.  Entitlement to service connection for hypertension (HTN), to include as secondary to diabetes mellitus, type 2. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from February 1969 to December 1971.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  By that rating action, the RO, in part, denied the Veteran's claim for service connection for PTSD.  This appeal also stems from a June 2008 rating action, wherein the RO denied service connection for ED and HTN, to include as secondary to diabetes mellitus, type 2.  The Veteran appealed both of these rating actions to the Board. 

In November 2011, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims files.  

With respect to the Veteran's claim for service connection for PTSD, the Board notes the evidence reflects that he has also been diagnosed with bipolar disorder.  By a November 2006 rating action, the RO separately denied entitlement to service connection for bipolar disorder.  The Veteran did not timely appeal the RO's determination and the November 2006 rating decision became final with respect to this claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  In Clemons v. Shinseki, 23 Vet. App. 1, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for PTSD claim encompasses other psychiatric diagnoses shown.  However, in claims to reopen where a previously final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  See Clemons, 23 Vet. App. at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Hence, the scope of the claim for service connection for PTSD does not include bipolar disorder, the only other primary psychiatric diagnosis shown, as the RO denied this claim in a final November 2006 rating action.  Thus, the Board has limited its appellate review to the claim of entitlement to service connection for PTSD, as noted on the title page of this decision. 

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for bipolar disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that prior to further appellate review of the service connection claims on appeal, additional evidentiary development is warranted.  Specifically, to afford the Veteran VA examinations by qualified medical specialists to determined the etiology of the Veteran's ED, HTN and PTSD and to obtain outstanding VA treatment records. 

The Veteran claims, in part, service connection for ED and HTN as secondary to his service-connected diabetes mellitus, type II.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a) (2011).

Service connection for certain chronic diseases, including cardiovascular-renal disease, including HTN, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

The Veteran's STRs are negative for any evidence of ED or HTN.  February 1971 and November 1971 bi-annual and service discharge examination reports reflect that the Veteran's genitourinary and cardiovascular systems were evaluated as "normal."  The Veteran's blood pressure at each examination was recorded as 120/70 and 118/74, respectively.  On a February 1971 Report of Medical History, the Veteran indicated that he had had pain or pressure in his chest.  He denied having had high blood pressure on Reports of Medical History, dated in February and November 1971.  On a Statement of Medical Condition, dated in early December 1971, the Veteran indicated that there had not been any change in his medical condition since he was examined in November 1971.

Post-service private and VA treatment and examination reports are of record.  A December 2001 report, prepared by Stickney Public Health District, reflects that the Veteran's girlfriend had complained of his decreased sexual functioning.  A February 2003 VA treatment report contained an elevated blood pressure reading of 144/103.  A February 2003 report, prepared by C. O. T., D. O., reflects that the Veteran had complained of testicular pain and a reduced libido.  He provided a history of having sustained a groin injury 30 years previously (1973).  Dr. C. T. related that the Veteran had previously undergone a series of testosterone injections for hypogonadism.  September 2003 and June 2004 reports, prepared by S. M., M. D., contain elevated blood pressure readings of 120/94 and 118/90, respectively.  Dr. S. M. diagnosed the Veteran with diabetes mellitus and HTN in September 2004 and June 2005, respectively.  (See September 2004 and June 2005 reports, prepared by S. M., M. D., containing diagnoses of diabetes mellitus and HTN, respectively).  A private lab report, dated in September 2005, showed that the Veteran was without sperm.

A December 2007 VA examination report contains the examining nurse practitioner's (NP) conclusion that the Veteran's impotence was not from his diabetes mellitus, nor was his HTN "from" or aggravated by his diabetes mellitus.  The December 2007 VA NP provided no rationale or reasoning for her opinion.  

An April 2008 VA genitourinary examination report reflects that the examining NP indicated that he had not reviewed the claims files prior to examining the Veteran.  The VA NP opined that the Veteran's ED and diabetes had their onset in 2006.  After a physical evaluation of the Veteran, the VA NP opined, "Erectile dysfunction is more likely than not related to diabetes given timing of ED to diabetes and common occurrence of ED with diabetes."  This opinion is in direct contrast with the above-cited post-service private treatment records reflecting that the Veteran had problems with decreased sexual functioning in 2001, was without sperm in 2005 and was diagnosed with diabetes in September 2004, not 2006.  

Regarding the Veteran's HTN, this same VA NP did not indicate whether or not he had reviewed the Veteran's claims file prior to examining the Veteran.  As to the etiology of the Veteran's HTN, the April 2008 NP concluded "Hypertension is less likely than not secondary to diabetes given no explanation for secondary hypertension.  Vet does not have significant diabetic nephropathy."  The Board finds this opinion to be of little probative value because it fails to take into account the fact that, aside from elevated blood pressure readings in 2003, the Veteran was not diagnosed with HTN until 1995, which was after he was diagnosed with diabetes mellitus in 1994.  

The Board finds the December 2007 and April 2008 VA NP's opinions to be of limited probative value because they did not either provide a medical rationale for their opinions, review the claims file prior to their respective examinations or provide opinions that are consistent with the other medical evidence of record.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a medical opinion based upon an inaccurate factual premise is not probative); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions). 

Thus, given the foregoing, the Board finds that VA medical examinations by appropriate medical specialists with respect to the claims for service connection for ED and HTN, each claimed as secondary to diabetes mellitus are necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

The Veteran also claims service connection for PTSD.  He maintains that he has PTSD that is a result of the following in-service stressful events while assigned to the 524th Quartermaster Company during active duty in the RVN:  (i) Having to be a pallbearer at the funeral of his friend, "Callahan," an African-American soldier who was killed in an explosion in late August or early September 1970 while using a torch to cut 55-gallon barrels; (ii) Witnessing a sapper attack on a fuel tank farm at Cam Ranh Bay; and(iii) Having sustained enemy rocket fire.  These stressors have been verified by VA (VA's September 2006 VA memorandum to the file).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)(2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
The Veteran, however, has not been diagnosed as having PTSD in accordance with the above-cited regulation.  Id.  In October 2006, a VA psychologist examined the Veteran to determine whether or not he had PTSD.  The psychologist noted that he had reviewed the Veterans' DD 214, medical records, to include a social worker's social-industrial survey and "statements from collaterals."  The psychologist reported that the Veteran had served on guard duty in the RVN, but that he did not sustain any injuries, nor was he involved in any front line combat experiences.  After a mental status evaluation of the Veteran, the VA psychologist concluded that the Veteran did not meet the criteria for PTSD.  He opined that it was "less likely than not the veteran's symptoms were due to military service."  The Board finds the October 2006 VA psychologist's opinion to be of little probative value because he did not consider VA's September 2006 memorandum specifically confirming the Veteran's RVN stressors or explain why a diagnosis of PTSD was not justified.  

In view of the foregoing, the Board finds that prior to further appellate review of the claim for service connection for PTSD, the Veteran should be afforded a VA examination to determine if the Veteran has a current diagnosis of PTSD that is etiologically related to his verified in-service stressors.

Finally, during the November 2011 hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his ED, HTN and PTSD from the Oak Lawn VA community based outpatient clinic (CBOC).  (Transcript (T.) at pages (pgs.) 8, 12)).  The most recent records from the above-cited VAMC date to March 2011.  Recent treatment records must be requested and associated with the claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, as the above-cited outstanding VA treatment records might contain evidence as to the etiology of the ED, HTN and PTSD, they must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all records of treatment of the Veteran for his ED, HTN and PTSD from the VA CBOC in Oak Lawn, Illinois from March 2011 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  After completing the requested actions and any additional evidence has been obtained, schedule the Veteran for VA genitourinary and cardiovascular examinations to determine the etiology of the Veteran's ED and HTN, respectively.  The claims folder must be made available to each examiner in conjunction with their respective examination and each examiner should acknowledge review of the claims folder in his or her examination report or in an addendum.
   
Each examiner must provide an opinion to the following questions as it pertains to their respective disability (i.e., ED or HTN): 

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction and hypertension had their onset during his period of active military service? Did hypertension manifest to a compensable degree within the initial post-service year?; and,

(ii) Is it at least as likely as not (50 percent or greater probability) that the service-connected diabetes mellitus caused or permanently worsened the Veteran's ED and HTN?
   
If such aggravation is found to exist, each examiner should provide an assessment, if possible, of the baseline level of impairment of their respective disorder (ED or HTN) prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected diabetes mellitus.  

In responding to the above-cited questions, each examiner is requested to comment on the following evidence as it pertains to the Veteran's ED and HTN:

a.  February 1971 and November 1971 bi-annual and service discharge examination reports reflecting that the Veteran's genitourinary and cardiovascular systems were evaluated as "normal."  The Veteran's blood pressure at each examination was recorded as 120/70 and 118/74, respectively;

b.  A February 1971 Report of Medical History, wherein the Veteran indicated that he had had pain or pressure in his chest;  

c.  A December 2001 report, prepared by Stickney Public Health District, reflecting that the Veteran's girlfriend had complained of his decreased sexual functioning;

d.  A February 2003 VA treatment report containing an elevated blood pressure reading of 144/103;

e.  February 2003 report, prepared by C. O. T., D. O., reflecting that the Veteran had complained of testicular pain and a reduced libido.  The Veteran gave a history of having sustained a groin injury 30 years previously (1973).  

f.  September 2003 and June 2004 reports, prepared by S. M., M. D., containing elevated blood pressure readings of 120/94 and 118/90, respectively; 

g.  September 2004 and June 2005 reports, prepared by S. M., M. D., containing diagnoses of diabetes mellitus and HTN, respectively; 

h.  Private lab report, dated in September 2005, showing that the Veteran was without sperm.; 

i.  December 2007 VA examination report containing the examining nurse practitioner's conclusion that the Veteran's impotence was not from his diabetes mellitus, nor was his HTN from or aggravated by his diabetes mellitus; 

j.  April 2008 VA genitourinary examination report reflecting the nurse practitioner's opinion that given the timing of the Veteran's ED to diabetes and the common occurrence associated between the two disabilities, it was more likely than not that his ED was related to the service-connected diabetes; and,

k.  April 2008 VA HTN examination report containing the examiner's conclusion that the Veteran's HTN was less likely than not secondary to his diabetes given that there was no explanation for secondary HTN.  

If the examiners cannot provide their respective opinions without resorting to speculation, they should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
A complete rationale must be supplied for any opinion rendered. 

3.  After all available evidence has been associated with the claims file, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any PTSD.  The claims folder, along with a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies should be conducted.  The examiner should specifically be informed of in-service stressors that have been verified.  The examiner is requested to respond to the following question: 

Does the Veteran have a diagnosis of PTSD in accordance with DSM-IV based on a verified in-service stressor?  The examiner is hereby notified that the Veteran's stressors have been verified per a September 2006 VA memorandum.  

If the examiner cannot provide his or her opinion without resorting to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered. 

4.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.  If any examination report is found to be insufficient, it should be returned to the examiner for necessary corrective action, as appropriate, under 38 C.F.R. § 4.2 (2011). 

5.  After completing the requested actions, the service connections claims on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded an appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

